Mb,. Chief Justice Wolvebton
delivered the opinion.
The plaintiff is the administrator of the estate of M. B. Holmes, who died intestate February 3,1894. There were claims against the estate presented and allowed, aggregating $3,375.21, and this suit was instituted for the purpose of subjecting certain real and personal property, alleged to be in the possession of the defendant, to the payment thereof. It is alleged, among other things, that on or about the eighteenth day of August, 1893, M. B. Holmes was the owner of the real and personal property in controversy; that on or about the date named he made a voluntary transfer thereof to the defendant, for the purpose of cheating and defrauding his creditors ; that defendant paid no consideration therefor, but took the same with notice and knowledge of such purpose; and that said property is all that the deceased had or possessed at the date of the alleged transfer, or at the time of his death. The prayer is that said transfer be decreed to be fraudulent and void as to the plaintiff; that it be set aside, and the property subjected to the payment of said claims. The defendant admits the transfer, but denies that it was made voluntarily, or for the purpose of cheating or defrauding the creditors of said Holmes, or that he took or received the same with knowledge of Holmes ’ alleged intention to defraud his creditors, or that he was indebted to any one at the time ; and, for a further defense, sets up that he purchased the property in good faith, for a valuable consideration, to wit, $5,500, which he paid at the time, and which was received and accepted by the said Holmes in full payment therefor. These allegations of the answer were denied by the reply, and upon the issues thus formed trial was had, and, the findings of the court below being in favor of the defendant, the suit was dismissed.
*603The questions presented by the record are purely of fact. We have carefully and critically examined and reviewed the testimony submitted at the trial of the cause, and, from a survey of the whole, we are impressed that the defendant has made the better case. Owing to the large number of cases upon the docket now being pressed for our consideration, and as no good purpose can be sub-served thereby, we will not take time to review the testimony here. The conclusion reached being in accord with the findings of the lower court, the decree will be affirmed.
Aeeirmed .